Citation Nr: 1401058	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  11-23 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a disability rating greater than 70 percent for paralysis, right brachial plexus, effective May 14, 2009, for accrued benefits purposes.

3.  Entitlement to a disability rating greater than 40 percent for gunshot wound, right upper arm and shoulder, effective May 14, 2009, for accrued benefits purposes.

4.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or on account of housebound status, for accrued benefits purposes.
 


5.  Entitlement to special monthly compensation benefits based on the need for the regular aid and attendance of another person or on account of housebound status, for the appellant.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1944 to September 1945.  The appellant is the Veteran's widow.  The Veteran died in July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought.  

The Board remanded the case to the RO for further development in June 2012 and February 2013.  In July 2013, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  As the VHA expert's opinion is favorable to the claim, the Board is proceeding with a decision as there is no prejudice to the Veteran.

The issue of entitlement to special monthly compensation benefits based on the need for the regular aid and attendance of another person or on account of housebound status, for the appellant, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective medical evidence is in relative equipoise as to whether the cause of the Veteran's death is related to service.

2.  Prior to his death, the Veteran's service-connected right brachial plexus was productive of no more than complete paralysis of the middle radicular group.

3.  Prior to his death, the Veteran's service-connected gunshot wound, right upper arm and shoulder was productive of no more than severe symptoms of Muscle Group II.

4.  Prior to his death, the Veteran's service-connected disabilities left him so impaired as to be in need of the regular aid and attendance of another person; but did not leave him so impaired as to be permanently bedridden.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the cause of the Veteran's death was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2013).

3.  The criteria for a disability rating greater than 70 percent for right brachial plexus, for accrued benefits purposes, have not been met. 38 U.S.C.A. §§ 1111, 1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.1000, 4.124a, Diagnostic Code  8511 (2013).

3.  The criteria for a disability rating greater than 40 percent for gunshot wound, right upper arm and shoulder, for accrued benefits purposes, have not been met. 38 U.S.C.A. §§ 1111, 1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.1000, 4.73, Diagnostic Code  5302 (2013).

4.  Resolving reasonable doubt in the appellant's favor, the criteria for entitlement to SMC, based on aid and attendance, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 1111, 1114(a), 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.350(a), 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Regarding the claims of entitlement to service connection for the cause of the Veteran's death, and entitlement to SMC, based on aid and attendance, for accrued benefits purposes, the Board is granting in full the benefit sought on appeal decided below.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Regarding the remaining claims of entitlement to benefits for accrued benefits purposes, under 38 C.F.R. § 3.1000(a), basic entitlement to benefits due and unpaid on death of a beneficiary requires that the underlying claim be based on evidence in the file at the date of death of the Veteran, including evidence constructively of record.  Therefore, as all evidence needed to adjudicate the claim for accrued benefits is of record, the Board concludes that no further action is necessary with respect to VA's duties under VCAA. 

II.  Service Connection for Cause of Death

When any veteran dies from a service-connected disability, that veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that a disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The appellant asserts entitlement to service connection for the cause of the Veteran's death on the basis that the cause of his death was related to the Veteran's service-connected disabilities.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2012).  In the same category are service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Id.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted on a secondary basis for a disability that is proximately due to or is aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the appellant.

The issue in this case is whether the evidence establishes that one or more service-connected disabilities, either caused, or contributed substantially or materially to the Veteran's death; to include the Veteran's service connected disabilities of paralysis, right brachial plexus, or residuals of gunshot wound, right upper arm and shoulder.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

At the time of the Veteran's death, VA had decided, and service connection was in effect, for (1) paralysis, right brachial plexus, evaluated as 70 percent disabling; and (2) residuals of gunshot wound, right upper arm and shoulder, evaluated as 40 percent disabling.

The Veteran's certificate of death shows that he died in July 2010.  The certificate records the immediate cause of death as dementia; and states that other significant conditions contributing to death but not resulting in the underlying cause of death-dementia-included hypertension, atrial fibrillation, and coronary artery disease.  

In the month before his death the Veteran was seen at Wetzel County Hospital on June 1, 2010 after falling from a standing position and injuring his right hip, resulting in right hip pain.  After X-ray examination the diagnosis was fracture of the right hip.  Other conditions shown or noted included cardiomegaly, hypertension, and osteoarthritis.   

He was transferred to Marietta Hospital the next day, where he underwent right hemiarthroplasty without complication.  On examination the Veteran was found to be very confused and disoriented, and he wanted to go home.  A hospital consultation report contains an impression of acute urinary retention in the immediate postoperative period possibly related to recurrent prostatic outlet obstruction or to anesthesia during surgery.  Hospital records included other assessments including thrombocytopenia; gastroesophageal reflux; left bundle branch block; and deep venous thrombosis prophylaxis.  The Veteran was discharged from Marietta Hospital on June 8, 2010.  

The Veteran was admitted to Sisterville General Hospital on June 8, 2010, with admission diagnoses including abdominal/chest pain; hemoptysis; anemia; thrombocytopenia; status post right hip fracture; anxiety/depression; gastroesophageal reflux disease (GERD); tremor; urinary retention; and hypoxia.

While hospitalized at Sisterville General Hospital he had some complications reflected in the discharge diagnoses, which included status post hip fracture; new-onset atrial fibrillation; acute myocardial infarction; pneumonia; hypokalemia; anemia; tremor; urinary retention; depression/anxiety; and GERD.  He was discharged from Sisterville later in June 2010. 

In late June 2010 the Veteran was admitted to a nursing and rehabilitation center,
where he remained until he died in July 2010.  On the admitting examination, the diagnoses were listed as unspecified retention of urine; unspecified constipation; atrial fibrillation; unspecified essential hypertension; depressive disorder not elsewhere classified; anxiety state, unspecified; edema; and aftercare for healing traumatic fracture.

There are several medical records containing opinions on this issue.  In a statement dated in January 2011, Donald A. Blum, M.D., A.B.F.P., opined that the Veteran had chronic anxiety and neuropathy that were likely service-connected; and that this condition eventually led to the Veteran falling and to the Veteran's death.

The report of a June 2012 VA examination medical opinion shows that a physician assistant reviewed the claims file and concluded that she could not resolve the issue of whether the cause of the Veteran's death was service connected, without resort to mere speculation.  This conclusion was based on the examiner's finding that the claims file did not contain any current medical records or information needed to determine the Veteran's overall health status or to clarify the cause of the Veteran's fall and the cause of his death.  

The examiner noted that the death certificate listed dementia as the cause of death; but that the appellant contended the death was secondary to pneumonia contracted following a fall and broken hip.  The examiner noted that the medical records associated with the fall and pneumonia (records proximate to the Veteran's death) were not on file.

The report of a September 2012 VA examination note shows that the examiner reviewed the claims file, including private treatment records received after the June 2012 VA examination, which were associated with treatment the Veteran received in June 2010 before his death in July 2010.  The examining registered nurse (RN/BSN), concluded with an opinion that the cause of the Veteran's death was not caused by or a result of service connected disabilities of the right upper extremity.

As rationale, the examiner noted that the Veteran had a well documented history of a diagnosis of dementia and weakness of the bilateral lower extremities, which greatly increased the risk of a fall.  The examiner stated that the combination of these two conditions put the Veteran at substantial risk.  She further stated that the medical record evidence did not indicate that the Veteran's fall was caused by his service-connected upper extremity condition.  

The examiner addressed the appellant's contention that the service-connected right upper extremity weakness caused the fall while the Veteran was using a walker, which lead to pneumonia and ultimately death.  The examiner stated that the service-connected right upper extremity condition does not cause dementia, and that there was no indication that the pneumonia that was shown in June 2010 had returned.

In a statement from Dr. John Adams, board certified family physician, he noted he was the grandson of the Veteran.  Dr. Adams stated that the Veteran had needed a walker to maintain mobility over the last several years of his life.  He stated that the Veteran's use of the walker was problematic due to the service-connected right upper extremity condition, which caused steering problems and falls.  One such fall in June 2010 resulted in a fracture of the right hip.  He opined that the war injuries greatly contributed to the Veteran's fall and broken hip, leading to pneumonia, and to death.  Dr. Adams opined that the chain of events leading to the Veteran's death was caused by his war injuries (service-connected right upper extremity and shoulder conditions).

In November 2013, the Board obtained a medical expert opinion from the Veterans Health Administration.  The VHA expert (psychiatrist) opined first that the Veteran's dementia was not, more likely than not, related to a service connected depression or anxiety.  The expert opined that he did not feel that the Veteran's dementia was more likely than not caused by a service-connected anxiety or depressive disorder, or treatment for a service connected anxiety or depressive disorder.

The VHA expert opined that the Veteran did suffer from an anxiety disorder that was more likely than not related to his military service.  He based this opinion on review of claims file evidence, citing a September 1946 neuropsychiatric examination, in which the examiner then diagnosed "psychoneurosis, moderately severe" which was linked to the inservice injury, stating that "after the injury he became nervously tense, anxious, irritable, with insomnia, restlessness and tremor, there is a superimposed anxiety states."

The VHA expert also opined that the Veteran's fall was more likely than not caused by his service connected anxiety disorder treatment, noting the Veteran was treated with a combination of Lorazepam 1-2MG QID and buspirone 15 MG BID.  The expert stated that in a 92 year old man with significant physical limitations and a history of falls, the use of high dose Lorazepam in combination with Buspirone to treat the Veteran's anxiety symptoms was more likely than not the cause of the Veteran's fall, leading to his broken hip and subsequent complications of immobility and pneumonia, and hastening the Veteran's death.

In light of the opinions offered by the VA examiners and the VHA specialist, the evidence is at least in equipoise with respect to the likelihood that a psychiatric disability etiologically related to service contributed substantially and materially to the Veteran's death; combined to cause death; or aided or lent assistance to the production of death, as most cogently articulated in the VHA opinion.  Resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted because it is at least as likely as not that the Veteran's death was related to medication prescribed to treat his anxiety disorder which has been shown to be related to in-service psychiatric symptomatology.  

III.  Accrued Benefits

An accrued benefits claim arises after a veteran has died.  A veteran's claim does not survive his death.  See Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  However, certain individuals may be entitled to accrued benefits under certain conditions. 

An individual entitled to accrued benefits may be paid periodic monetary benefits to which a veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

A requirement for accrued benefits is that a claim must be filed within the year after a veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2013).  In order to support a claim for accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (1998).

Prior to the Veteran's death, in a December 2009 rating decision, which was still pending at the time of the Veteran's death in July 2010, the RO (1) granted a total disability rating for compensation based on individual unemployability (TDIU), effective from May 14, 2009; (2) granted basic eligibility to Dependents' Educational Assistance, effective from May 14, 2009; (3) granted an increased rating for paralysis, right brachial plexus, from 20 to 70 percent, effective May 14, 2009; (4) denied a claim for an increased rating in excess of 40 percent for gunshot wound of the right upper arm and shoulder; and (5) denied entitlement to special monthly compensation based on the need for regular aid and attendance of another person or on account of being housebound. 

In August 2010, within one year of the Veteran's death, the appellant submitted a claim for dependency and indemnity compensation, to include any accrued benefits.

In light of the foregoing, applicable laws and regulations provide that the claims adjudicated in the December 2009 rating decision must be evaluated on the merits based on the evidence in the file at the date of the Veteran's death.  

The December 2009 rating decision granted both TDIU and basic eligibility to Dependents' Educational Assistance.  These decisions constitute complete grants of the respective benefits sought.  Therefore there are no monetary benefits to which the Veteran was entitled at the time of his death that were due and unpaid in the case of those claims.

A.  Increased Ratings

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).    

The clinical findings of a December 2009 VA examination shows that the diagnosed right brachial plexus incomplete paralysis included peripheral nerve symptoms of the right arm and hand, including weakness, numbness, paresthesias, pain, impaired coordination, tingling, paralysis of the right arm.  The disability resulted in effects on the Veteran's usual daily activities including severe effects on bathing, dressing, and grooming, and prevented doing chores.  The Veteran had retired at age 62 due to eligibility by age and due to a back injury at work.   

In the December 2009 rating decision the RO granted the Veteran's service-connected paralysis, right brachial plexus, a 70 percent rating effective from date of claim, May 14, 2009, pursuant to  38 C.F.R. § 4.124a, Diagnostic Code 8511.  Under that code, the maximum schedular rating is 70 percent, which is assigned for the major side for complete paralysis of the middle radicular group; adduction, abduction and rotation of the arm, flexion of elbow, and extension of the wrist lost or severely affected.  None of the other potentially relevant peripheral nerve rating criteria provide for a higher disability rating.  See 38 C.F.R. § 4.124a.

The December 2009 VA peripheral nerve examination report shows other significant findings included neuromuscular findings intertwined with findings associated with the Veteran's other service-connected disability, gunshot wound of the right upper arm and shoulder.  The clinical findings of a December 2009 VA muscles examination shows that the service-connected gunshot wound of the right upper arm and shoulder, involved residual muscle pain and weakness of muscles of the right shoulder girdle and arm. 

In the December 2009 rating decision the RO granted the Veteran's service-connected gunshot wound of the right upper arm and shoulder, a 40 percent rating effective from date of claim, May 14, 2009, pursuant to  38 C.F.R. § 4.73, Diagnostic Code 5302.  

Diagnostic Code 5302 provides evaluations for a disability of Muscle Group II.  The function of these muscles are as follows: depression of arm from vertical overhead to hanging at side (1, 2); downward rotation of scapula (3, 4); 1 and 2 act with Group III in forward and backward swing of arm. The muscle group includes extrinsic muscles of shoulder girdle; (1) Pectoralis major II (costosternal); (2) latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi); (3) pectoralis minor; (4) rhomboid. See 38 C.F.R. § 4.73, Diagnostic Code 5302.  

Under Diagnostic Code 5302, the maximum schedular rating is 40 percent, which is assigned for the major side for severe symptoms.  Id.  None of the other potentially relevant muscle injury rating criteria provide for a higher disability rating.  See 38 C.F.R. § 4.4.73.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's service-connected paralysis, right brachial plexus, and gunshot wound of the right upper arm and shoulder, at any time during the pending claims prior to his death; and as discussed above, are specifically contemplated by the rating criteria.  Specifically, the rating criteria for the paralysis, right brachial plexus, covers complete paralysis at a 70 percent rating level, which encompasses the Veteran's complaints of weakness, numbness, paresthesias, pain, impaired coordination, tingling, and paralysis of the right arm, and the rating criteria for the gunshot wound of the right upper arm and shoulder encompass severe symptoms, such as reflected on the Veteran's last examination reports.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.  Therefore there are no monetary benefits to which the Veteran was entitled at the time of his death that were due and unpaid in the case of the disability rating claims.

B.  Special Monthly Compensation

The December 2009 rating decision denied the Veteran entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on account of housebound status.  

Aid and attendance

Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b).

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a).

A finding that a veteran is "bedridden" will provide a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that a veteran remain in bed. The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id. 

The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

Housebound 

The regulations also provide additional compensation on the basis of being housebound if in addition to a single, permanent service-connected disability rated 100 percent disabling, a veteran has (1) additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).F.R. § 3.352. 

Evidence and Analysis

According to the report of a June 2009 VA examination for housebound status or permanent need for regular aid and attendance, the Veteran's activities and functions were restricted by arthritis of the hips, legs, and by weakness.  The report lists the following diagnoses relative to the level of assistance required: dementia, Alzheimer's, anxiety, depression, benign prostatic hypertrophy, osteoarthritis, and generalized weakness.

The examination report contains findings that the Veteran was able to feed himself; but was not able to prepare his own meals, and he needed assistance in bathing and tending to other hygiene needs.  He was not legally blind.  The Veteran required nursing home care and medication management.  Restrictions of an upper extremity including impairment of grip, fine movements, and ability to feed himself, buttoning clothing, shaving and attendance to needs of nature, were due to conditions including proximal muscle weakness.  

The examination report noted other pathology affecting the Veteran's ability to perform self-care, ambulation, or travel beyond the premises of home, or if hospitalized, beyond the ward or clinical area, included chronic dizziness, dementia, memory loss and anxiety.  The report noted that such aids as canes, braces, crutches, or assistance of another person were required for locomotion.

The record evidence shows that subsequent to his June 2, 2010 fall and fractured hip, the Veteran was essentially always either hospitalized or a patient in a nursing home for the rest of his life until he died in July 2010 due to mental or physical incapacity.

SMC based on being housebound is not warranted because there is no single permanent service-connected disability rated as 100 percent disabling.  However, based on the foregoing, and in light of other evidence on file at the time of his death, the evidence is in equipoise as to whether the Veteran was so disabled as to need regular aid and attendance due to service-connected disability.  There is evidence of the need for aids to ambulation such as canes or assistance of others, and evidence of significant weakness and paralysis of the service-connected upper right extremity and shoulder disabilities, which would significantly impair the use of such aids.  The evidence also shows that the Veteran had impairment of grip and fine movements that impaired the ability to feed himself, button clothing, shave and attend to needs of nature.  

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so. See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

In this case, the evidence available at the time of the Veteran's death is at least in equipoise as to whether service-connected disabilities are responsible for the Veteran's inability to perform particular personal functions so as to need regular aid and attendance of another.  On this basis, entitlement to SMC based on the need for the regular aid and attendance of another person, for accrued benefits purposes is warranted.



ORDER

Service connection for the cause of the Veteran's death is granted.

Special monthly compensation benefits based on the need for the regular aid and attendance of another person or on account of housebound status, for the appellant, is granted.

REMAND

A remand is necessary for the claim of entitlement to special monthly compensation benefits based on the need for the regular aid and attendance of another person or on account of housebound status, for the appellant.  The appellant essentially contends that various disabilities have caused her to require the regular aid and attendance of another person, or, in the alternative, to become housebound. 

Because entitlement to service connection for the cause of the Veteran's death has been established,  the appellant is entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  Special monthly dependency and indemnity compensation in the form of increased dependency and indemnity compensation to the appellant as the surviving spouse is warranted if evidence shows that she is in need of aid and attendance, or, if not in need of aid and attendance, is housebound.  See 38 C.F.R. § 3.351.

In her August 2010 application for benefits, the appellant attached a July 2010 statement from Dr. Blum.  He stated that the appellant just underwent kyphoplasty for a fractured vertebrae and opined that the appellant needed house help for activities of daily living for about six to eight weeks while recovering.  Otherwise there is no other medical evidence referable to the appellant's claim for special monthly compensation benefits based on the need for the regular aid and attendance of another person or on account of housebound status, for the appellant.
 
On remand the RO should afford the appellant a VA examination to determine the need for regular aid and attendance.  The examiner should be requested to issue an opinion as to whether the appellant's disabilities result in the need for regular aid and attendance or housebound status.  See 38 U.S.C.A. § 1114 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.350, 3.352 (2013).  Prior to that examination, any relevant medical records not on file must be obtained and the appellant given an opportunity to provide lay statements addressing her condition in relation to the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the appellant to identify all medical care providers who have evaluated or treated her for any condition which alone or collectively impact the issue of whether the appellant is bedridden, housebound, or shows a factual need for aid and attendance.  Request copies of any pertinent medical records not currently of record from all sources identified.
 
2.  Notify the appellant that she may submit statements from herself or others who have observed her, describing symptoms or impairment impacting the question of whether the appellant is bedridden, housebound, or shows a factual need for aid and attendance

3.  Schedule the appellant for a VA examination for Housebound Status or permanent need for regular Aid and Attendance, VA Form 21-2680.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. The claims file and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination. 

The report of examination should include a detailed account of all criteria for which the appellant is bedridden, housebound or shows a factual need for aid and attendance such as: the inability to dress or undress himself; to keep herself ordinarily clean and presentable; whether she requires frequent adjustment of any special prosthetic or orthopedic appliances; inability of claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect herself from hazards or dangers incident to her daily environment. 

A rationale for all opinions must be provided. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).


4.  Thereafter, review the claims file to ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinion requested, it must be returned for corrective action.  See 38 C.F.R. § 4.2 (2013); Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

5.  Following the above, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be issued, and the appellant and her representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


